As filed with the U.S. Securities and Exchange Commission onOctober 12, 2007 Registration No. 333-142214 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A (Amendment #2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RECYCLE TECH, INC. (Name of small business issuer in its charter) Colorado 7389 20-2776793 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No. 6890West 44th Ave. # 3 Wheat Ridge, Colorado 80033 (303) 539-9381 (Address and telephone number of principal executive offices) Bruce Capra Chief Executive Officer and President 6890 West 44th Ave.# 3 Wheat Ridge, Colorado 80033 (303) 539-9381 (Name, address and telephone number of agent for service) With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80111 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of proposed sale to the public: From time to time after the effective date of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount being registered (1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $.001 per share 323,000 shares $ 0.50(2 ) $ 161,500 Total 323,000 shares $ 161,500 $ 30(4 ) (1) This registration statement shall also cover any additional shares of common stock that shall become issuable by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration that results in an increase in the number of the outstanding shares of common stock. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, based upon the average of the bid and asked prices of the registrant’s common stock reported in the Pink Sheets on April 17, 2007. (3) Calculated pursuant to Rule 457(g). (4) Minimum filing fee paid upon the filing of the Registration Statement on Form SB-2. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - 2 - The information in this prospectus is not complete and may be changed. Our selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDOCTOBER RECYCLE TECH, INC. 323,000 Shares of Common Stock This prospectus relates to the resale of up to 323,000 shares of the common stock of RECYCLE TECH, INC. by certain stockholders. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, at the initial offering price of $0.50 per share, which was the price they paid for their shares, until the shares are quoted on the OTC Bulletin Board or national securities exchange, at which point the selling securities holders may sell the registered sharesat market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution.”We will not receive proceeds from the resale of shares by the selling stockholders. Our common stock isquoted on the Pink Sheets under the symbol “RCYT.” An investment in our common stock involves a high degree of risk. Please carefully review the section of this prospectus titled “Risk Factors” beginning on page6 before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2007 - 3 - TABLE OF CONTENTS Page Summary 5 Risk Factors 6 Determination of Offering Price 9 Dilution 10 Special Note Regarding Forward-Looking Statements 11 Where You Can Find More Information 11 Use of Proceeds 11 Agreements with the Selling Stockholders 12 Market for Our Common Stock and Related Stockholder Matters 12 Management’s Discussion and Analysis 14 Description of Business 16 Directors, Executive Officers, Promoters and Control Persons 18 Security Ownership of Certain Beneficial Owners and Management 20 Certain Relationships and Related Transactions 20 Selling Stockholders 21 Plan of Distribution 23 Description of Securities 24 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 25 Legal Proceedings 25 Legal Matters 25 Experts 25 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Description of Property 26 Index to Consolidated Financial Information F-2 Part II - Information Not Required in Prospectus II-1 Exhibits II-3 - 4 - SUMMARY This summary does not contain all of the information you should consider before investing in our common stock. Before deciding to invest in our common stock, you should carefully read this entire prospectus, especially the section titled “Risk Factors” and our financial statements and the related notes. Our History We were incorporated in 2005 as a successor to an operation which began in 2002. The predecessor company was a sole proprietorship, known as “Computer Specialists,” owned by a former officer who is no longer involved with us. This company was in the same business and is the predecessor to us. The prior company was marginally profitable in its period of operation. This company has been absorbed into us and is no longer in existence. On June 27, 2005, we filed with the Colorado Division of Securities, Denver, Colorado, a Limited Registration Offering Statement under cover of Form RL pursuant to the Colorado Securities Code, relating to a proposed offering of up to 250,000 of our Common Shares. The Registration was declared effective by the Division on July 27, 2005. The offering was closed on November 15, 2005. We raised $67,300 and sold a total of 134,600 shares in the offering. As of June 15, 2007, there were 4,146,600 common shares issued and outstanding. Our Business Our business is to purchase, refurbish and market its computer and technology products to the public. Our historic focus has been in the Denver, Colorado metropolitan area, but we plan to expand nationwide. We pay to acquire used computer equipment and technology products, refurbish these products, and resell them. At the present time, we have active operations and sell our products directly to the public. At the present time, we have no plans to raise any additional funds within the next twelve months. Any working capital will be expected to be generated from internal operations. However, we reserve the right to examine possible additional sources of funds, including, but not limited to, equity or debt offerings, borrowings, or joint ventures. Limited market surveys have never been conducted to determine demand for our products. Therefore, there can be no assurance that any of our objectives will be achieved. Most sales are made at our retail location, which is located at our principal office in Wheat Ridge, Colorado. We also have a web site, www.recycle-tech.com, which is capable of sales Our activities include recyclingused computers and technology products from individuals and companies and to refurbish for resale. We also network computers forbusinesses , trouble shootandresolve computer and network problemsfor small companies. The type of equipment and technology products range from computers to networking and communication equipment. We will take any equipment or technology product which we believe can be resold. Businesses and individuals customarily pay us to have these products removed.We believe that we give these businesses and individuals a new option. We sell the refurbished equipment at substantial discounts to the price of comparable new products. However, the equipment and technology products are upgraded in capability and technology, so that they function comparably to new products. Our upgrade consists of wiping the hard dive clean, a full analysis of all systems including the motherboard, RAM, memory, connections, fans, batteries, clocks and a complete virus scan.We then completely reload the operating systems.We offer a 90-day guarantee on all parts and labor. We utilize the expertise and existing business relationships of our principal officersto develop opportunities for us. Also, we advertise in local newspapers and yellow pages. Operational decisions will be made solely by our management. Our president, Mr. Capra, has developed business relationships over a period of 35 year period in the Denver, community, and has used his relationships to further promote the our name branding and the services of the company. It should be noted, however, that we do not have any extensive history of operations.To the extent that management is unsuccessful in keeping expenses in line with income, failure to affect the events and goals listed herein would result in a general failure of the business. This would cause management to consider liquidation or merger. Risks Affecting Us We are subject to a number of risks that you should be aware of before you decide to purchase our common stock. Please see “Risk Factors” beginning on page and other information included in this prospectus for a discussion of factors you should consider before investing in shares of our common stock. Corporate Information Our corporate headquarters are located at 6890 West 44th Ave.# 3, Wheat Ridge, Colorado 80033. Our telephone number is (303) 539-9381. - 5 - Return to Table of Contents The Offering Number of presently outstanding shares being offered by this prospectus 323,000 shares (1) Common stock outstanding 4,146,600 shares (2) Use of proceeds We will not receive any proceeds from the sale of the shares of common stock presently outstanding that are being offered hereunder. (1) Consists of shares of common stock issued to investors inprivate placements from May, 2005 to December, 2006. (2) Shares of common stock outstanding as of June 15, 2007. RISK
